UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus New York Tax Exempt Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 11/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New York Tax Exempt Bond Fund, Inc. SEMIANNUAL REPORT November 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 21 Notes to Financial Statements 22 Information About the Renewal of the Fund’s Management Agreement 29 FOR MORE INFORMATION Back Cover Dreyfus New York Tax Exempt Bond Fund, Inc. The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this semiannual report for Dreyfus New York Tax Exempt Bond Fund, Inc., covering the six-month period from June 1, 2016 through November 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over the reporting period despite occasional bouts of volatility stemming from economic and political developments. In the wake of a robust market rally during the spring of 2016, a referendum in the United Kingdom to leave the European Union triggered heightened market turbulence in June. The market rally resumed over the summer as geopolitical concerns eased, and several broad measures of stock market performance climbed to record highs. Stock prices moderated prior to U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality sovereign bonds moved lower over much of the reporting period due to robust investor demand for current income, but yields surged higher after the election amid expectations of rising interest rates. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation December 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through November 30, 2016, as provided by Thomas Casey and Daniel Rabasco, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2016, Dreyfus New York Tax Exempt Bond Fund achieved a total return of -3.76%. 1 In comparison, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within New York, achieved a total return of -3.52% for the same period. 2 Municipal bonds produced moderate losses, on average, amid heightened market volatility late in the reporting period. The fund lagged its Index, in part due to an emphasis on municipal bonds with longer maturities. As of August 24, 2016, the fund’s benchmark, the Barclays Municipal Bond Index, was renamed the Bloomberg Barclays U.S. Municipal Bond Index. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal, New York state, and New York City income taxes as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, New York state, and New York City personal income taxes. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. The fund will invest at least 80% of its assets in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“junk” bonds) or the unrated equivalent as determined by Dreyfus. The portfolio managers focus on identifying undervalued sectors and securities, and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. The portfolio managers actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Supply-and-Demand Dynamics Fueled Market Volatility The reporting period began in a constructive environment in which commodity prices were rebounding from depressed levels, U.S. monetary policymakers signaled that they would delay additional short-term rate hikes, and inflationary pressures remained muted. Meanwhile, income-oriented investors in a low interest rate environment reached for the competitive after-tax yields provided by municipal bonds. These factors generally supported municipal bond prices at the time. However, changing supply-and-demand dynamics derailed the market rally later in the summer when issuers came to market with a flood of new municipal securities in anticipation of another rate hike before the end of 2016. Market declines accelerated in November as investor demand faltered in response to uncertainty surrounding changes in 3 DISCUSSION OF FUND PERFORMANCE (continued) tax and fiscal policies from a newly elected presidential administration. By the end of the reporting period, municipal bonds more than gave back any previous gains. Nonetheless, a growing U.S. economy continued to support sound credit conditions for most municipal bond issuers. Several states and municipalities face pressure from underfunded pension systems, but most — including New York state and New York city — have benefited from rising tax revenues and balanced operating budgets. Longer Maturities Dampened Relative Results The fund’s relative results were constrained to a modest degree by its interest rate strategies, including a relatively long average duration and overweighted exposure to bonds at the longer end of the market’s maturity spectrum. These strategies caused the fund to participate more fully in the market’s declines later in the reporting period. Some of the fund’s holdings also lagged market averages, including lower yielding securities backed by special taxes and revenues from essential municipal services such as water and sewer facilities. On the other hand, the fund benefited during the reporting period from an emphasis on revenue-backed bonds over general obligation bonds. Relative performance was particularly bolstered by the fund’s positions in bonds backed by revenues from public power utilities, airports, and New York’s settlement of litigation with U.S. tobacco companies. A More Opportunistic Investment Posture As of the reporting period’s end, the municipal bond market remained volatile in light of political changes, expectations of another rate hike in December 2016, and the increase in municipal bond issuance volumes. Yet, we believe that recent market weakness may have been more severe than is warranted by underlying fundamentals, including growing U.S. and New York economies, an environment of generally strong municipal credit characteristics, and a continuing need among individual investors for tax-free income. Therefore, we have adopted a more opportunistic investment posture, taking advantage of bouts of market weakness to purchase attractively valued revenue bonds in areas of the New York market that, in our analysis, are fundamentally strong and provide competitive yields. December 15, 2016 Bonds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-New York residents. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Bloomberg Barclays U.S. Municipal Bond Index is a widely accepted, unmanaged, and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York Tax Exempt Bond Fund, Inc. from June 1, 2016 to November 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS November 30, 2016 (Unaudited) Long-Term Municipal Investments - 100.6% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% Build New York City Resource Corporation City University of New York, Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/38 1,000,000 1,115,690 Build New York City Resource Corporation City University of New York, Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/43 1,350,000 1,494,814 Dutchess County Local Development Corporation, Revenue (Health Quest Systems, Inc. Project) 4.00 7/1/41 2,000,000 1,930,040 Glen Cove Local Economic Assistance Corporation, Revenue (Garvies Point Public Improvement Project) 0.00 1/1/45 11,750,000 a 1,981,520 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,387,250 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,500,000 6,206,090 Long Island Power Authority, Electric System General Revenue 1.25 11/1/18 5,000,000 b 5,022,250 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 3,300,000 3,638,118 Long Island Power Authority, Electric System General Revenue 5.00 9/1/36 1,000,000 1,105,560 Long Island Power Authority, Electric System General Revenue 5.00 9/1/45 3,000,000 3,268,080 Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 7,000,000 c 7,755,090 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 12,000,000 13,811,520 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Prerefunded) 5.50 11/15/18 4,500,000 c 4,879,125 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/1/27 4,370,000 4,974,415 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 6,680,000 7,521,212 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 11,063,800 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 7,210,000 8,107,357 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/37 3,000,000 3,311,820 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 12,140,000 13,413,729 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 11,760,000 12,986,098 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 5,000,000 5,625,300 6 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/46 10,000,000 10,917,700 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 10,000,000 10,714,700 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,355,000 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,355,000 New York City, GO 5.00 11/1/19 5,000 5,017 New York City, GO 5.00 8/1/21 10,000,000 11,295,000 New York City, GO 5.00 8/1/23 11,020,000 12,479,158 New York City, GO 5.25 9/1/25 4,000,000 4,264,440 New York City, GO 5.00 8/1/27 8,825,000 9,797,780 New York City, GO 5.00 8/1/27 10,000,000 11,648,500 New York City, GO 5.00 3/1/29 6,645,000 7,523,535 New York City, GO 5.00 8/1/29 5,935,000 6,664,411 New York City, GO 5.00 8/1/30 3,000,000 3,399,420 New York City, GO 5.00 8/1/31 1,735,000 1,954,634 New York City, GO 5.00 8/1/32 3,820,000 4,284,436 New York City, GO 5.00 8/1/32 2,000,000 2,241,580 New York City, GO 5.00 8/1/32 13,000,000 14,793,220 New York City, GO 5.00 10/1/32 5,745,000 6,409,122 New York City, GO 5.00 8/1/34 10,885,000 12,117,726 New York City, GO 5.00 8/1/37 5,000,000 5,606,150 New York City Educational Construction Fund, Revenue 6.50 4/1/26 4,220,000 5,001,502 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 10,833,350 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/28 5,000,000 5,313,500 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/26 7,250,000 8,213,380 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 5,000,000 5,586,250 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 20,000,000 22,144,600 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 5,000,000 5,561,250 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 10,794,800 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 11,972,158 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 20,000,000 22,267,400 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 5,000,000 5,561,900 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/43 8,185,000 9,016,023 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 19,091,960 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 10,048,400 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 10,048,400 8 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/26 5,000,000 5,769,950 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 8/1/30 11,665,000 13,450,795 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/33 5,210,000 5,895,428 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 5,000,000 5,644,000 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Credit Support Agreement; SONYMA) 5.00 11/15/40 3,250,000 3,577,437 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/47 8,525,000 a 2,266,712 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/50 15,880,000 a 3,645,730 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 275,000 275,000 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 2,000,000 2,081,340 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 10,000,000 11,006,900 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 5,000,000 5,568,550 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 d 10,163,200 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 5,650,000 6,619,144 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,404,700 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 6.25 8/15/34 3,920,000 4,370,996 New York State Dormitory Authority, Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 1,010,000 1,029,826 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/37 6,035,000 6,635,362 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 4,851,580 New York State Dormitory Authority, Revenue (Fordham University) 5.00 7/1/41 1,200,000 1,325,916 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/40 2,000,000 2,166,740 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/36 2,250,000 2,484,202 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 3,394,620 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 7/1/28 18,335,000 a 13,756,934 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,225,597 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 8,395,000 9,167,844 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Prerefunded) 5.50 7/1/19 9,000,000 c 9,916,920 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.50 7/1/20 1,500,000 c 1,700,265 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.63 7/1/20 3,500,000 c 3,982,440 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/45 7,000,000 7,653,170 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 40,645,564 10 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/43 2,700,000 2,909,331 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.50 5/1/19 4,500,000 c 4,936,635 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.75 5/1/19 7,880,000 c 8,691,246 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,629,475 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,700,000 7,049,807 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/40 1,200,000 d 1,268,928 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/34 1,000,000 1,094,270 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/39 1,500,000 1,627,905 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/44 1,500,000 1,604,355 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.25 7/1/18 7,500,000 c 8,087,025 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/36 2,000,000 2,238,080 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/37 1,000,000 1,118,250 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/38 6,300,000 6,909,651 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/40 2,450,000 2,726,213 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,440,400 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/36 2,000,000 2,185,440 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/40 5,590,000 6,111,603 New York State Dormitory Authority, Revenue (The New School) (Prerefunded) 5.25 7/1/20 5,000,000 c 5,624,200 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/38 7,230,000 8,059,064 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 17,233,120 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 9,965,000 10,795,383 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 8,620,000 9,893,174 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 8/15/36 2,625,000 2,965,489 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 3,840,000 4,259,251 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 c 5,420 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 25,000 c 27,098 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 c 5,420 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 5,000,000 5,826,500 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 7,000,000 7,708,120 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/29 3,000,000 3,397,650 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.67 4/1/34 2,000,000 b 2,000,000 New York State Energy Research and Development Authority, PCR (Niagara Mohawk Power Corporation Project) (Insured; AMBAC) 1.34 12/1/26 8,000,000 b 7,760,000 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.10 8/1/32 5,300,000 b 4,776,625 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/21 10,000,000 10,566,300 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/24 4,000,000 4,529,640 12 Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/41 15,000,000 16,954,500 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 8/15/37 4,025,000 4,392,040 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 11/15/31 6,000,000 6,869,820 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 260,000 261,594 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 755,000 786,151 New York State Thruway Authority, General Revenue 5.00 1/1/42 3,500,000 3,781,505 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 1/1/41 2,500,000 2,738,675 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 17,500,000 19,287,100 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 8,180,000 8,823,193 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/21 500,000 542,865 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/31 1,800,000 1,829,304 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 12,500,000 12,727,625 New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/23 2,250,000 2,535,907 Port Authority of New York and New Jersey, (Consolidated Bonds, 163rd Series) 5.00 7/15/35 10,000,000 11,003,600 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 100.6% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 99.0% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 178th Series) 5.00 12/1/24 4,465,000 5,074,026 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 5,000,000 5,829,600 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/32 4,100,000 4,514,223 Port Authority of New York and New Jersey, (Consolidated Bonds, 195th Series) 5.00 10/1/35 5,000,000 5,428,450 Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 18,128,550 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 5,000,000 5,669,350 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 5,000,000 5,833,900 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 2,025,000 2,256,538 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/31 2,370,000 2,560,714 Suffolk Tobacco Asset Securitization Corporation,
